Citation Nr: 1106500	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension, claimed as 
due to service connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that rating decision, in pertinent part, the RO 
denied service connection for hypertension.  The Veteran's 
disagreement with that decision led to this appeal.  In 
July 2009, he testified before the undersigned Veterans Law Judge 
at a hearing held in Washington, DC.  A transcript of the hearing 
is contained in the record.

In February 2010, the Board remanded the claim so that 
additionally service treatment records could be requested, 
additional post-service treatment records could be requested, and 
the Veteran could be scheduled for a VA examination.  The case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not present in service or within one year 
following service separation, nor is it caused or aggravated by 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service; nor may the incurrence of hypertension be presumed; nor 
it proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
August 2005.  Thereafter, he was notified of the provisions of 
the VCAA by correspondence dated in October 2005, and March 2010.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The Board notes that the Veteran was not provided secondary 
service connection notice.  However, a review of the record, and 
in particular, the July 2009 hearing transcript, shows that the 
Veteran had actual knowledge of the evidence necessary to prove 
secondary service connection.  In proving his actual knowledge, 
the Veteran explained that he believes his diabetes aggravated 
his hypertension because his "blood pressure seemed to elevate 
when [he] was diagnosed with Type II Diabetes."  He also noted 
that his private physician said that his diabetes affected his 
hypertension, and submitted a statement from the physician.  As 
such, the notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records relevant 
to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's available 
service treatment records and VA treatment records were obtained 
and associated with his claims file.  He was also afforded VA 
medical examinations in April 2006, and December 2007 to assess 
the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service. Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact. The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that his service connected diabetes mellitus 
has aggravated his hypertension.  He argues that when he was 
diagnosed with diabetes his hypertension worsened and he was 
placed on medication.

In the March 1969 enlistment physical examination report, blood 
pressure was measured as 130/76.  On a March 1969 report of 
medical history, the Veteran noted he had a history of high or 
low blood pressure, further explaining that he believed he had 
low blood pressure on occasion.  During an August 1969 OCS 
physical examination, his blood pressure was 128/74.  The Veteran 
indicated that he did not have high or low blood pressure.  
During his December 1971 separation examination, his blood 
pressure was noted to be 130/88.  His heart was noted to be 
normal on examination.  Service treatment records are silent for 
any elevated blood pressure readings.

The record contains numerous records from private physician A.B. 
from 1987 to 2010.  As early as April 1987, the Veteran was 
assessed with high blood pressure.  He was advised to stop 
drinking (he consumed from 6 to 12 bottles of beer a day).  He 
was noted to be obese.  Records suggest that his alcohol abuse 
and obesity were often discussed.  

During an Agent Orange registry from September 1996, his blood 
pressure was 131/84.  He was noted to be obese.

Additional records from Dr. A.B. reflect that in November 2003, 
the Veteran was diagnosed with diabetes mellitus.  The plan was 
to continue to monitor the Veteran's blood pressure and retest 
him for diabetes.  In December 2003, the physician noted that the 
follow up for blood pressure was negative for new problems or 
concerns.  His high blood pressure was noted to be controlled.  
He was started on glucophage for his newly diagnosed diabetes 
mellitus, and started on Avapro for his hypertension.  In January 
2006, the physician noted that the Veteran's blood pressure was 
controlled nicely.  His blood pressure medication was increased 
in May 2008.

The Veteran was afforded a VA diabetes examination in April 2006.  
His blood pressure was 152/92, 150/92, and 148/92.  He was 
diagnosed with hypertension, but the examiner noted that it was 
not secondary to diabetes mellitus.  He noted that the Veteran 
had a diagnosis of hypertension since 1987; which he was 
instructed to control by cutting down on alcohol consumption and 
to lose weight.  It was noted he was placed on Avapro in 2003.  
The examiner noted the diabetes was well-controlled with no 
evidence of diabetic nephropathy, and therefore it is not likely 
that his hypertension is related to his diabetes.

In December 2006, Dr. A.J.B. submitted a statement regarding his 
treatment of the Veteran's hypertension and diabetes.  He noted 
that "diabetes worsens hardening of the arteries by predisposing 
a person to injury to the lining of the arteries which then 
increases the risk of hardening of the arteries," which can 
precipitate greater hypertension by compromising blood flow to 
the kidney.  He also noted that the Veteran had been treated 
without medications for his hypertension until he was diagnosed 
with diabetes, and at that point "he required medication for his 
hypertension and it could no longer be controlled with diet 
alone."

In December 2007, the Veteran was afforded a VA examination.  The 
examiner noted several blood pressure readings from the Veteran's 
private treatment records, including that in 1987 his blood 
pressure was 142/104, repeat was 144/98 and he was diagnosed with 
obesity, hypertension and alcohol abuse.  The examiner noted that 
hypertensive heart disease began in 2006.  He had been diagnosed 
with obesity for years, and his family history included that his 
mother had hypertension and heart disease.  He had an 
echocardiogram in 2006 which showed left ventricular hypertrophy.  
He was diagnosed with left ventricular hypertrophy (hypertensive 
heart disease) with normal cardiac function.  There was no 
history of hypertensive renal disease.  

The physician noted that the Veteran had elevated blood pressure 
in April 1987 with intermittent elevated blood pressure over the 
years, until in 2003 he was diagnosed with diabetes mellitus, and 
the decision was made to prescribe Avapro (for hypertension).  He 
is noted to remain on the same dose of Avapro and that his blood 
pressures are controlled.  The examiner opined that the Veteran's 
hypertension and hypertensive heart disease was not aggravated by 
his diabetes mellitus.  The examiner provided a rational that the 
Veteran's hypertension began in 1987, and that he had multiple 
risk factors for essential hypertension-obesity, family history 
and heavy use of alcohol.  He also noted that the Veteran's 
diabetes did not aggravated his hypertension, noting that 
although treatment for hypertension began in 2003, after he was 
diagnosed with diabetes, that this was not an indication of the 
hypertension being aggravated by the diabetes because the 
examiner felt that the hypertension should have been treated 
earlier with aggressive intervention on weight control and 
alcohol use as well as medications, prior to his diabetes 
diagnosis.  He also noted that there was no evidence that since 
the onset of diabetes the Veteran's hypertension worsened.  There 
had been no complications from the diabetes such as kidney 
disease, neuropathy nor retinopathy.  The examiner felt that the 
private physician simply chose not to treat the Veteran's 
hypertension aggressively until after he was diagnosed with 
diabetes.  He also noted that the Veteran did not have 
microalbuminuria, which is typical of diabetic injury to the 
kidneys causing "secondary" hypertension.  The examiner felt 
that the Veteran had more features of primary or essential 
hypertension. 

In July 2009, the Veteran provided testimony regarding his 
theories of entitlement, which include that his hypertension 
began in service, and that his diabetes has aggravated his 
hypertension.  He stated that in January 1972 he was treated in 
Germany, and when they took his blood pressure it was noted to be 
too high, so they made him sit down and took his blood pressure 
again in a 10 minutes later and it was adequate.  He testified 
that he had a physical examination for his job in 1980 and that 
his blood pressure was normal at that time.  He reported that 
when he was diagnosed with hypertension in 1987, his physician 
told him to cut down on salts and to exercise more.  He noted 
that he was occasionally borderline, sometimes okay and other 
times his blood pressure was high after being diagnosed.  
However, when he was diagnosed with diabetes his blood pressured 
seemed to elevate and so he was placed on medication for his 
hypertension.  He stated that the physician noted that his 
diabetes "was going to affect his blood pressure" so he would 
have to take blood pressure medication from then on.  He 
continued that they only reason Dr. A.J.B. felt he was going to 
need to be on blood pressure medicine was because he was 
diagnosed with diabetes.  The Veteran's representative requested 
that the record be held open as the Veteran wanted to get an 
expert opinion regarding the relationship between his 
hypertension and diabetes.

In January 2010, the Veteran's representative noted that the 
Veteran had been unable to acquire an expert medical opinion.

In April 2010, the National Personnel Records Center (NPRC) noted 
that there were no records for Red Stone in Huntsville, Alabama 
from 1970.  In May 2010, the RO issued a formal finding of 
unavailability of records from Red Stone Arsenal.  

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1). This must be confirmed by readings taken two or more times 
on at least three different days.  Id.  In April 1987 and 
November 1989 the Veteran's blood pressure readings met the VA 
hypertension levels.  His readings were then below this level 
until June 2000, when they increased again.  His highest reading 
(166/110) was in November 2003, when he was also first diagnosed 
with diabetes mellitus.

Initially, it has not been shown by the evidence of record that 
hypertension began in service or within one year following 
separation from service.  While the Veteran testified that he had 
high blood pressure in 1972 in Germany, his discharge examination 
showed a normal blood pressure reading.  Additionally, he 
testified that in a 1980 physical prior to employment, his blood 
pressure was fine.  Therefore direct and presumptive service 
connections for hypertension are not warranted.  See 38 C.F.R. 
§§  3.303, 3.307, 3.309.  Rather, it has been averred that his 
hypertension is aggravated by his service-connected diabetes 
mellitus.

As noted in the record, the Veteran was diagnosed with 
hypertension in April 1987, and was not diagnosed with diabetes 
mellitus until November 2003.  As such, diabetes could not have 
caused the Veteran's hypertension, as his hypertension predated 
his diabetes.

The record contains conflicting medical opinions regarding 
whether his diabetes has aggravated his hypertension.  The 
Veteran's private physician A.J.B. argues that the Veteran was 
treated for his hypertension without medication until he was 
diagnosed with diabetes, at which point his hypertension could no 
longer be controlled with diet alone.  Scientifically, the 
physician explained that diabetes worsens the hardening of the 
arteries by predisposing a person to injury to the lining of the 
arteries, which can precipitate greater hypertension by 
compromising blood flow to the kidney.

The April 2006 VA examiner, argued that the Veteran's diabetes 
did not aggravate his hypertension because his diabetes was 
fairly well controlled with no evidence of diabetic nephropathy, 
which would pointed to his hypertension being secondary to his 
diabetes.

The December 2007 VA examiner also argued that the Veteran's 
diabetes did not aggravate his hypertension.  He argued that the 
Veteran's diabetes was in good control, with no other 
complications.  He also argued that there was no evidence that at 
the onset of diabetes the Veteran's hypertension worsened.  The 
examiner felt that the Veteran's private physician simply just 
chose to treat his hypertension at the same time that he was 
diagnosed with diabetes as opposed to their being evidence of a 
medical need to have only begun treatment at that time.  The 
Veteran's representative argues that the medical opinion of the 
December 2007 examiner is improper because the examiner commented 
on the effect "ideal" treatment would have had on the outcome 
of the Veteran's hypertension.  While the Board agrees that it is 
immaterial what different treatment may have changed regarding 
the course of the Veteran's hypertension; the Board does not 
agree that the entire medical opinion is inappropriate.  The 
examiner's opinion that the private physician chose to treat the 
Veteran's hypertension with prescription medication at that time 
was preemptive instead of reactionary is supported by the 
examiner.  The examiner argues that the medication in 2003 was 
not reactionary because there was no evidence that the Veteran's 
hypertension worsened subsequent to his development of diabetes, 
there was no evidence of additional complications due to 
diabetes, and the Veteran had no microalbuminuria which is 
typical of diabetic injury to the kidneys causing "secondary" 
hypertension.

Factors for assessing the probative value of a medical opinion 
are the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, 
the Board is cognizant that the United States Court of Appeals 
for Veterans Claims (Court) has recently stressed that "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."  
See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In reviewing Dr. A.J.B.'s treatment records, the Veteran's 
hypertension increased in June 2000, which is three years prior 
to his diagnosis of diabetes.  Additionally, the Veteran 
testified that when he was diagnosed with diabetes, Dr. A.J.B. 
noted that his diabetes "was going to" affect his hypertension, 
and informed him that he would have to take blood pressure 
medication from then on.  This testimony seems to support the 
theory of the December 2007 VA examiner, basically that Dr. 
A.J.B., in recognizing that diabetes can aggravate hypertension, 
decided to more aggressively treat the Veteran's hypertension in 
2003 as a preemptive attempt to keep his hypertension in check; 
as opposed to seeing a medical necessity to more aggressively 
treat the hypertension at that time.  

Statements which note only that it was "possible" are merely 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies "may" 
or "may not" and are too speculative to establish a plausible 
claim by themselves); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(Medical opinions employing the phrase "may" or "may not" are 
speculative.).  Essentially, the private physician decided to 
treat the Veteran's hypertension with prescription medication 
because his newly diagnosed diabetes may have had an effect on 
his blood pressure, and not because the diabetes has already 
aggravated his hypertension.  Based on the above evidence of 
record, the Board finds the opinion of the December 2007 VA 
examiner to be more probative than the opinion of the Veteran's 
private physician.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan, supra (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  Here, 
the Veteran was competent to report symptoms of high blood 
pressure, and instances where he was noted to have high blood 
pressure.  While the Board believes that the Veteran may have had 
an incidence of high blood pressure in Germany in 1972; it 
appears, through testimony by the Veteran, that this was an acute 
high blood pressure reading.  He noted that after 15 minutes his 
blood pressure lowered enough that his then treating physicians 
agreed that he was in good health.  Also, subsequent, in his 
discharge examination and in his 1980 employment physical he had 
normal blood pressure readings.

Regarding the competency of his arguments that his hypertension 
has been aggravated by his diabetes.  The Veteran has noted that 
he is basing this opinion on the fact that he was prescribed 
medication for hypertension around the time he was diagnosed with 
diabetes, and his private physician had noted a correlation 
between hypertension and diabetes.  The Veteran has not provided 
any statements regarding an increased in symptoms of hypertension 
or any additional complications he noticed after he was diagnosed 
with diabetes.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the question of medical 
diagnoses or causation can only be made by individuals possessing 
specialized training and knowledge.  See Layno at 470 (1994) 
(providing that lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness), 
see Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, service 
connection for hypertension, as due to aggravation by service-
connected diabetes mellitus, is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

ORDER

Entitlement to service connection for hypertension, claimed as 
due to service connected type II diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


